                                                                United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                September 27, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                           HOUSTON DIVISION



MARCUS TREMAINE ALLEN,                §
TDCJ #1478404,                        §
                                      §
                 Petitioner,          §
                                      §
V.                                    §
                                      §        CIVIL ACTION NO. H-19-0972
LORIE DAVIS, Director,                §
Texas Department of Criminal          §
Justice - Correctional                §
Institutions Division,                §
                                      §
                 Respondent.          §



                     MEMORANDUM OPINION AND ORDER


     Marcus Tremaine Allen has filed a Petition for a Writ of

Habeas Corpus By a Person in State Custody ("Petition") (Docket

Entry No. 1) to challenge a conviction that was entered against him

in Harris County,     Texas,   in 2015.        Now pending is Respondent

[Lorie]    Davis's   Motion    to    Dismiss    With   Brief   in      Support

("Respondent's Motion") (Docket Entry No. 15), arguing that the

Petition   is   barred   by    the    governing    one-year    statute           of

limitations.    In response Allen has filed "Petitioner's Motion to

Dismiss Respondent's Motion to Dismiss with Supporting Brief"

("Petitioner's Motion") (Docket Entry No. 17).          After considering

the pleadings, the state court records, and the applicable law, the

court will grant Respondent's Motion and will dismiss this action

for the reasons explained below.
                     I.   Background and Procedural History

      A Harris County grand jury returned an indictment against

Allen in Case No.           1472030,    charging him with possession of a

controlled substance, namely methamphatamine weighing less than one

gram by aggregate weight. 1              That indictment was enhanced for

purposes of punishment with allegations that Allen had two prior

felony      convictions     for      possession   with   intent   to   deliver    a

controlled substance and for unlawful possession of a firearm as a

felon. 2        After a jury in the 185th District Court for Harris County

found Allen guilty as charged in the indictment, the trial court

found that the enhancement allegations were "true" and sentenced

Allen to 10 years' imprisonment on November 6, 2015. 3

      On direct appeal Allen's appointed counsel filed a motion to

withdraw and a brief pursuant to Anders v. California, 87 S. Ct.

1396 (1967), certifying that a review of the record disclosed no

reversible error and that the appeal was without merit. 4                  After

conducting an independent review of the record,                   the court of

appeals concluded that the appeal was frivolous and affirmed the

judgment.           See Allen   v.    State,    No.   01-15-000984-CR,   2016    WL


      Indictment, Docket Entry No. 16-9, p. 8. For purposes of
      1

identification, all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
      2
          Id.
      3
          Judgment of Conviction by Jury, Docket Entry No. 16-9, p. 27.
      4
          Appellant's Brief, Docket Entry No. 16-7, p. 3.
                                          -2-
4368571, at *l (Tex. App. - Houston [1st Dist.] Aug. 16, 2016) (per

curiam). Because Allen did not appeal further by filing a petition

for discretionary review with the Texas Court of Criminal Appeals,

his conviction became final thirty days later on September 15,

2016.5

      While his direct appeal was still pending Allen executed the

first of two Applications for a Writ of Habeas Corpus Seeking

Relief from      [a]   Final Felony Conviction Under        [Texas]    Code of

Criminal       Procedure      Article     11.07   ("First     State     Habeas

Application"), challenging the trial court's failure to grant him

credit for time spent in custody while a pretrial detainee in Case

No. 1472030. 6     The state habeas corpus court found that it lacked

jurisdiction because Allen's conviction was not yet final and

recommended      dismissing    the   Application.7   The    Texas     Court   of

Criminal Appeals adopted that finding and dismissed Allen's First

State Habeas Application for lack of jurisdiction on October 5,

2016. 8


      See Tex. R. App.
      5
                              P. 68.2 (a) ("The petition must be filed
within 30 days after .           the day the court of appeals' judgment
was rendered .   .").
      First State Habeas Application, Docket Entry No. 16-27, pp.
      6

5-15. The Application was file stamped as received by the Harris
County District Clerk's Office on July 13, 2016. See id. at 5.
      State's Proposed findings of Fact, Conclusions of Law, and
      7

Order, Docket Entry No. 16-27, p. 32.
      8
          Action Taken on Writ No. 71,655-03, Docket Entry No. 16-18,
                                                       (continued...)
                                        -3-
          On May 29, 2017, Allen executed a second Application for a

Writ       of   Habeas   Corpus   Seeking    Relief   from   [a]   Final   Felony

Conviction Under [Texas] Code of Criminal Procedure Article 11.07

( "Second State Habeas Application") , which raised the following

grounds for relief from his conviction in Case No. 1472030:

          1.    The trial court erred by denying him a continuance
                to obtain testimony from unspecified witnesses.

          2.    The trial court made an improper statement during
                voir dire, advising jurors that it was their "lucky
                day" because this was "going to be a pretty quick
                case" to try.

          3.    He was denied effective assistance of counsel
                because his attorney did not investigate potential
                witnesses and would not allow him to testify on his
                own behalf.

          4.    His trial attorney was ineffective because she did
                not prepare a defense.

          5     His   trial  attorney   was   deficient   for   not
                investigating the validity of     the   enhancement
                paragraphs in the indictment.

          6.    The trial court erred by denying his attorney's
                motion for a directed verdict based on "favorable"
                evidence in the offense report about the number of
                pills found in Allen's possession.

          7.    His trial attorney was ineffective because she did
                not object to arguments by the prosecutor, who
                described Allen as a "drug dealer."


          8.    He was denied due process because the State did not
                file its complaint against him within the proper
                time limit after his arrest.


          8( ••• continued)

p.   1.

                                       -4-
           9.       He was denied due process because the State failed
                    to convene a prompt probable cause hearing after
                    his arrest.
           10.      He was denied due process because he was not
                    arraigned in a timely manner by the trial court.
           11.     His trial attorney was ineffective for failing to
                   object to the body of the indictment for not
                   "showing the jurisdiction" or location of the
                   offense.
           12.     His trial attorney was ineffective for failing to
                   investigate whether there was an illegal search and
                   seizure in violation of the Fourth Amendment. 9
The state habeas corpus court forwarded the record to the Texas
Court of Criminal Appeals without a recommendation after Allen
filed a petition for a writ of mandamus.10              The Texas Court of
Criminal Appeals considered Allen's Second State Habeas Application
and denied relief without a written order on October 3, 2018. 11
           On March 11, 2019, Allen filed the pending Petition for
federal habeas corpus relief under 28 U.S.C. § 2254 from his state
court conviction in Case No. 1472030. 12         Allen raises the following
grounds for relief:
           1.      The trial court erred by denying him a continuance


           9
               Second State Habeas Application, Docket Entry No. 16-34, pp.
5-29.
           10
                Order to Forward Habeas Record, Docket Entry No. 16-34, p.
80.

           11   Action Taken on Writ No. 71,655-05, Docket Entry No. 16-31,
p.    1.

      Petition, Docket Entry No. 1, p. 10 (indicating that Allen
           12

placed his Petition in the prison mailing system on March 11,
2019) .

                                        -5-
             to obtain testimony from unspecified witnesses.

     2.      The trial court made an improper statement during
             voir dire, advising jurors that it was their "lucky
             day" because the case would likely be over "rather
             quickly."
     3.      He was denied effective assistance of counsel
             because his attorney did not investigate the case
             or understand the applicable law.

     4.      There was a "fatal variance" between the evidence
             presented at trial and the charge in the
             indictment.
     5.      The trial court erred by allowing one of the
             State's witnesses (a detective) to refresh his
             recollection of the offense by referring to the
             arrest report.
     6.      The trial court failed to afford him a timely
             probable cause hearing after his arrest.

     7.      He was denied effective assistance of counsel at
             trial because his attorney failed to prepare a
             defense.
     8.      Trial counsel failed to comply with Allen's desire
             to testify in his own behalf. 13
The respondent argues that the Petition must be dismissed as barred
by the governing one-year statute of limitations on federal habeas
corpus review. 14        Without addressing any of the respondent's
arguments,     Allen contends that the court should disregard the
statute of limitations and proceed to review the merits of his




     13   Id. at 6-10.
     14
          Respondent's Motion, Docket Entry No. 15, pp. 4-9.
                                   -6-
claims. 15

                              II.   Discussion

A.    The One-Year Statute of Limitations

      According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA n ), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject to a one-year limitations period found in 28 U.S.C.

§ 2244(d), which provides as follows:

      (d)(1)        A 1-year period of limitation shall apply to
                    an application for a writ of habeas corpus by
                    a person in custody pursuant to the judgment
                    of a State court. The limitation period shall
                    run from the latest of--

              (A)   the date on which the judgment became final by
                    the conclusion of direct review or the
                    expiration of the time for seeking such
                    review;

              (B)   the date on which the impediment to filing an
                    application created by State action in
                    violation of the Constitution or laws of the
                    United States is removed, if the applicant was
                    prevented from filing by such State action;

              (C)   the date on which the constitutional right
                    asserted was initially recognized by the
                    Supreme Court, if the right has been newly
                    recognized by the Supreme Court and made
                    retroactively   applicable  to  cases   on
                    collateral review; or

              (D)   the date on which the factual predicate of the
                    claim or claims presented could have been
                    discovered through the exercise of due
                    diligence.


      15
           Petitioner's Motion, Docket Entry No. 17, pp. 3-8.
                                    -7-
28 U.S.C.       §   2244(d)(1).        Because the pending Petition was filed
well after April 24, 1996, the one-year limitations period clearly
applies.        See Flanagan v. Johnson, 154 F.3d 196, 198 (5th Cir.
1998) (citing Lindh v. Murphy, 117 S. Ct. 2059, 2068 (1997)).
       As noted above, Allen's conviction became final when his time
to file a petition for discretionary review with the Texas Court of
Criminal Appeals on September 15, 2016.                     See Gonzalez v. Thaler,
132 S. Ct. 641, 653-54 (2012) (observing that the judgment became
final for purposes of the AEDPA statute of limitations when the
petitioner's time for seeking review with the State's highest court
expired).           That date triggered the               limitations     period under
§    2244(d)(1)(A) , which expired one year later on September 15,
2017. 16      As a result, the pending Petition that was submitted by
Allen for filing on March 11, 2019, is well over a year late and is
barred by the statute of limitations                        unless   a    statutory    or
equitable exception applies.

B.     The Availability of Tolling Under 28 U.S.C. § 2244{d} {2}

       Under        28   U.S.C.    §   2244(d)(2),    the time       during which a
"properly filed application for (s]tate post-conviction or other
collateral          review"   is       pending    shall     not   count    toward     the

limitations period on federal habeas review.                      Allen's First State
Habeas Application did not toll the limitations period because it



       16
            Respondent's Motion, Docket Entry No. 15, p. 6.
                                            -8-
was filed before the conviction became final while his direct

appeal was still pending.             See Larry v. Dretke, 361 F.3d 890, 894-

95 (5th Cir. 2004) (holding that a state habeas application that

was dismissed because the defendant's direct appeal was still

pending was not "properly filed" for purposes of               §   2244 (d) (2)).

     The respondent acknowledges that Allen's Second State Habeas

Application, which was filed at the earliest on May 29, 2017, and

denied by the Texas Court of Criminal Appeals on October 3, 2018,

tolls the statute of limitations for 493 days while it was pending

in state court.17        With tolling for this amount under          §   2244 (d) (2) ,

the statute of limitations on federal review was extended from

September 15, 2017, to January 21, 2019. Allen's federal Petition,

filed on March 11, 2019, remains late by nearly two months (50

days) and is time-barred unless another exception applies.


C.   There is No Other Basis for Statutory or Equitable Tolling

     Allen does not assert that he was subject to state action that

impeded him from filing his Petition in a timely manner.                       See 28

U.S.C.     §    2244 (d) (1) (B).      None of his claims are based on a

constitutional right that has been newly recognized by the Supreme

Court.         See 28 U.S.C.    §    2244 (d) (1) (C).   Likewise,       none of his

claims raise a constitutional issue that is based on a "new factual

predicate" that could not have been discovered previously if the

petitioner        had   acted       with   due   diligence.     See       28   U.S.C.


     17
          Id. at 6-7.

                                           -9-
§   2244 (d) (1) (D).

       Equitable tolling is available "only if [the petitioner] shows

'(1) that he has been pursuing his rights diligently, and (2) some

extraordinary circumstance stood in his way' and prevented timely

filing." Holland v. Florida, 130 S. Ct. 2549, 2562 (2010) (quoting

Pace v. DiGuglielmo, 125 S. Ct. 1807, 1814 (2005))              Allen does not

explain his delay in this case or allege facts showing that he

pursued review of his claims with the requisite diligence. He does

not otherwise show that he was prevented from seeking federal

review in a timely manner by an extraordinary circumstance.

       Although Allen represents himself, it is well established that

a petitioner's status as a pro se prisoner who lacks legal training

is not an exceptional circumstance that warrants equitable tolling.

See Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999); see also

Cousin v. Lensing, 310 F.3d 843, 849 (5th Cir. 2003) (noting that

a petitioner's ignorance or mistake is insufficient to warrant

equitable tolling);         Barrow v. New Orleans S.S. Ass'n, 932 F.2d

473, 478 (5th Cir. 1991) (finding that "lack of knowledge of the

filing deadlines," "lack of representation," "unfamiliarity with

the legal process," illiteracy, and "ignorance of legal rights"

generally do not justify tolling).

       Because Allen fails to establish an exception to the AEDPA

statute of limitations, the Respondent's Motion will be granted and

the    Petition     will   be   dismissed    as   untimely   under   28   U.S.C.

§   2244 (d) (1).

                                      -10-
                  III.     Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a final order that is adverse to the petitioner.                  A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right," 28 U.S. C.     §   2253 (c) (2), which requires a petitioner to

demonstrate    "that     reasonable jurists   would   find   the   district

court's assessment of the constitutional          claims     debatable    or

wrong."   Tennard v. Dretke, 124     s. Ct. 2562, 2565 (2004) (quoting
Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).         Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."          Slack, 120

S. Ct. at 1604.

     A district court may deny a certificate of appealability,

sua sponte, without requiring further briefing or argument.              See

Alexander v.   Johnson, 211 F.3d 895, 898       (5th Cir.     2000).     For

reasons set forth above, this court concludes that jurists of

reason would not debate whether any procedural ruling in this case

was correct    Therefore, a certificate of appealability will not

issue.


                                    -11-
                    IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   Respondent's Motion to Dismiss (Docket Entry No.
          15) is GRANTED and Petitioner's Motion to Dismiss
          Respondent's Motion to Dismiss with Supporting
          Brief (Docket Entry No. 17) is DENIED.

     2.   The Petition for a Writ of Habeas Corpus By a
          Person in State Custody filed by Marcus Tremaine
          Allen (Docket Entry No. 1) is DISMISSED with
          prejudice.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this ,.?-f"' day of�   , 2019.




                                                    LAKE
                                      UNITED STATES DISTRICT JUDGE




                               -12-
